IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

NICHOLS NURSERY INC., D/B/A, )
NICHOLS EXCAVATION              )
                                )
             Plaintiff,         )
                                )
      v.                        )                   C.A. No. N17C-05-001 ALR
                                )
SCOTT LOBDELL, BRIAN ELLIS, )
Individually and d/b/a DELAWARE )
SPORTS COMPLEX, LCC,            )
DELAWARE SPORTS COMPLEX, )
LLC and DANIEL WATSON           )
                                )
             Defendants.        )

                             Submitted: June 30, 2017
                              Decided: July 19, 2017

                                   ORDER

               Upon Defendant Scott Lobdell’s Motion to Dismiss
                               DENIED

       Upon Defendant Delaware Sports Complex, LLC’s Motion to Stay
              GRANTED IN PART and DENIED IN PART


      Plaintiff Nichols Nursery, Inc. (“Plaintiff”) initiated this lawsuit on May 1,

2017, alleging breach of contract and several claims of tortious conduct.

Defendants Scott Lobdell and Brian Ellis are parties to this action in their capacity

as individuals, and as Delaware Sports Complex, LLC, a limited liability entity

formed by Defendants. Defendant Scott Lobdell is self-represented and has filed a
Motion to Dismiss Plaintiff’s Complaint in lieu of an answer. Defendant Brian

Ellis has not appeared in these proceedings.

      On May 23, 2017, Defendant Delaware Sports Complex, LLC filed for

bankruptcy, and the proceedings before this Court have been automatically stayed

as against Defendant Delaware Sports Complex, LLC.1          Defendant Delaware

Sports Complex, LLC has now filed a Motion to Stay this cause of action in its

entirety. Plaintiff opposes Defendant Scott Lobdell’s Motion to Dismiss and

Defendant Delaware Sports Complex, LLC’s Motion to Stay.

      First, Defendant Scott Lobdell’s Motion to Dismiss Plaintiff’s Complaint

pursuant to Superior Court Civil Rule 12(b)(6) for failure to state a claim upon

which relief can be granted must be decided solely on the allegations set forth in

the complaint.2    The Court must accept all well-pleaded allegations in the

Complaint as true and make all reasonable inferences in favor of the non-moving

party.3 Factual allegations, even if vague, are well-pleaded if they provide notice

of the claim to the other party.4 The Court should deny the motion if the claimant

“may recover under any reasonably conceivable set of circumstances susceptible of



1
  See Super. Ct. Civ. R. 41(g).
2
  Walls v. Williams, 2006 WL 1133563, at *1 (Del. Super. Mar. 28, 2006); Jackson
v. Fleming, 2005 WL 2090773, at *1 (Del. Super. Apr. 27, 2005).
3
  Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998); Spence v. Funk, 396 A.2d
967, 968 (Del. 1978).
4
  Spence, 396 A.2d at 968.
proof.”5 Upon accepting the allegations in Plaintiff’s Complaint as true with all

reasonable inferences made in favor of Plaintiff, the Court finds that there is a

reasonably conceivable set of circumstances under which Plaintiff could establish

Defendant Scott Lobdell’s liability to Plaintiff. Accordingly, the Court declines to

dismiss the claims against Defendant Scott Lobdell as a matter of law.

          Second, with respect to Defendant Delaware Sports Complex, LLC’s Motion

to Stay, the Court rejects Defendant Delaware Sports Complex, LLC’s contention

that filing for bankruptcy requires a stay of lawsuits against non-debtor entities or

persons. Furthermore, under the circumstances presented here, the Court declines

to exercise its discretion to stay this action as to the individual Defendants pursuant

to Superior Court Civil Rule 41(g). Instead, the Court will stay this action for 90

days to allow any persons who seek the protection of 11 U.S.C. § 362 to apply to

the United States Bankruptcy Court for relief. After 90 days, the stay will be lifted

and the action in this Court shall proceed against Defendants Scott Lobdell and

Brian Ellis as long as the United States Bankruptcy Court does not extend the

automatic stay to those persons.

          NOW, THEREFORE, this 18th day of July, 2017, Defendant Scott

Lobdell’s Motion to Dismiss is hereby DENIED, and Defendant Delaware




5
    Id.
Sports Complex, LLC’S Motion to Stay this action is hereby DENIED in part

and GRANTED in part. This action is hereby stayed for 90 days.

     IT IS SO ORDERED.

                                  Andrea L. Rocanelli
                                  ______________________________
                                  The Honorable Andrea L. Rocanelli